Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicants amended the specification on January 19, 2022 to insert a paragraph for CROSS-REFERENCE TO RELATED APPLICATIONS, but failed to include this added paragraph in the clean copy of the specification provided July 6, 2022. An examiner’s amendment is provided below to add this paragraph to the final version of the specification.

The application has been amended as follows: 
Specification:
Please insert the specification amendment from January 19, 2022 into the current specification. Applicants provided the following instructions on January 19, 2022:
On page 1, immediately after the title and prior to the first paragraph, please insert the following section heading and paragraph: 
CROSS-REFERENCE TO RELATED APPLICATIONS
This application is a continuation application of U.S. Patent Application No. 15/734,170, filed on December 1, 2020, which is the U.S. national phase of PCT/US2019/035061, filed on May 31, 2019, which claims the benefit of the filing dates of U.S. Provisional Application Serial No. 62/679,621, filed June 1, 2018, and U.S. Provisional Application Serial No. 62/797,763, filed January 28, 2019, the disclosures of all which are herein expressly incorporated by reference in their entirety.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642